Judgment was entered in the Supreme Court,
Per Curiam.
— The wall mentioned in 'the plaintiff’s bill is clearly a party wall. The defendant could not, by receding upon the foundation of a part of it, carry up that part within his own line, so as to destroy the character of the entire wall, and thus secure to himself the privilege of openings in it inconsistent with its character as a party wall. The case is sufficiently developed in the opinion of the court below.
Decree affirmed with costs and appeal dismissed.